Citation Nr: 0624470	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002 
for the grant of entitlement to Dependency and Indemnity 
Compensation (DIC) based on the service-connected death of 
the veteran.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1947.  He died on December [redacted], 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  The veteran who participated in radiation risk activity 
in service, died from lung cancer.  

2.  Effective March 26, 2002, the regulations implementing 
38 U.S.C.A. § 1112 were revised to include lung cancer as a 
disease for which service connection is presumed for 
radiation exposed veterans.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002 for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.303, 3.309, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

Where a benefit is awarded pursuant to a liberalizing law, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).

The veteran, who participated in radiation risk activity 
during service, died in December 1992 as a result of lung 
cancer.  The appellant filed a claim for entitlement to 
service connection for the cause of the veteran's death in 
January 1993 based on the veteran's exposure to radiation 
during service.  Service connection for the cause of the 
veteran's death was eventually granted (and DIC benefits 
awarded) in August 2003, based on a regulatory change which 
came into effect while the appellant's appeal was pending, on 
March 26, 2002.  More specifically, in January 2002, VA 
published a Final Rule amending its regulations to include, 
among other diseases, lung cancer as a disease for which 
service connection may be presumed for radiation exposed 
veterans.  In that notice, VA identified the effective date 
of the rule as March 26, 2002, and explicitly declined to 
extend the coverage of this presumption to the date of any 
prior pending claim.  See 67 Fed. Reg. 3,612 at 3,614 (Jan. 
25, 2002).  As such, a basis upon which to assign an 
effective date prior to March 26, 2002 for the award of DIC 
benefits has not been presented and the appeal is denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2005.  By this, and by previous 
letter, the statement of the case and supplemental statements 
of the case, the appellant was informed of all four elements 
required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in an 
October 2005 supplemental statement of the case).  In short, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Assorted VA and private treatment records have been obtained; 
as has the veteran's death certificate.  Other private 
treatment records were sought, but VA was notified that the 
records had been destroyed.  VA has also obtained several 
medical opinions regarding the veteran's exposure to 
radiation during service and the likelihood of in-service 
radiation exposure causing his lung cancer.  Additionally, 
the appellant testified at a hearing before a hearing 
officer.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose, 
and in any case, the effective date for the award of the 
benefit at issue under the circumstances of this case is 
specifically set by law and regulation.  


ORDER

An effective date earlier than March 26, 2002 for the grant 
of entitlement to DIC based on the service-connected death of 
the veteran is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


